DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wrede (US 2012/0139510) in view of Reich et al. (US 2016/0351356) hereafter “Reich”.
Regarding claim 1, Wrede discloses a diverter switch for an on-load tap-changer (Fig. 1), the diverter switch comprising: at least one vacuum interrupter (4); an actuating element (the combination of 8 and 12), which is mechanically connected at a first end of the vacuum interrupter and has a roller (12) at a second end (Fig. 1); and an actuating body (10) having a base body (1) and having at least one cam (2.4), wherein: the 
However, Wrede fails to disclose at least one part of the cam has a higher strength than the base body.
Reich teaches a switch and suggests different parts of the switch can be made from different materials (¶ [0036]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wrede’s device according to known methods to incorporate the teachings of Reich to use different materials in the assembly in order to achieve the desired level of durability for the switch. Since the particular parameter of the strength of the cam affects the overall durability of the assembly, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the strength for the cam in order to achieve the desired durability level for the switch, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 2, Wrede further teaches the vacuum interrupter is configured to open due to a movement of the at least one part of the cam (¶ [Abstract]).
Regarding claim 3, Wrede further teaches the at least one part of the cam, which opens is configured to move to open the vacuum interrupter, is an opening flank (Fig. 1).

Regarding claim 5, Wrede further teaches the at least one part of the cam (cam tracks) consists of metal (¶ [0021]).
Regarding claim 6, Wrede further teaches the actuating body has the base body and four cams, the four cams comprising the at least one cam, four vacuum interrupters, which comprise the vacuum interrupter, having a respective one of four actuating elements, which comprise the actuating element, and the four vacuum interrupters are arranged in a circle around the actuating body (Fig. 2).
Regarding claim 7, Wrede further teaches an on-load tap-changer comprising the diverter switch as claimed in claim 1 (see claim 12).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wrede in view of Reich as applied in claim 1 above and further in view of Stocker et al. (US 2019/0228922) hereafter “Stocker”.
Regarding claim 4, Wrede further teaches most of the claim limitations except for the base body consists of an insulating material.
Stocker teaches an on load tap changer and suggest the individual base plates can consist of insulating material (¶ [0151]).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Wrede-Reich’s device according to known methods to incorporate the teachings of Stocker to use insulating material for the base in order to ensure the operator’s safety.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        


/EDWIN A. LEON/Primary Examiner, Art Unit 2833